Citation Nr: 1044258	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an effective date earlier than December 30, 2005, 
for the grant of service connection for anxiety disorder, 
including on the basis of clear and unmistakable error (CUE) in 
an April 1954 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel
INTRODUCTION

The Veteran served on active duty from March to December 1953.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In that decision, 
the RO effectuated an October 2008 Board decision granting 
service connection for anxiety disorder by assigning an initial 
30 percent rating for this disability retroactively effective 
from December 30, 2005, the date of receipt of the Veteran's 
petition to reopen this claim.   He appealed for an earlier 
effective date for this award.

In September 2010, in support of this claim, the Veteran 
testified at a hearing at the Board's offices in Washington, DC, 
before the undersigned Veterans Law Judge (Central Office 
hearing).  During the hearing the Veteran alleged the RO had 
committed CUE in an earlier April 1954 rating decision that had 
initially considered and denied his claim for service connection 
for a nervous condition.  And since this is a collateral attack 
of that earlier decision to have it overturned and vitiate its 
finality, the Board is additionally addressing this CUE claim 
since it is a component of the claim for an earlier effective 
date.  Flash v. Brown, 8 Vet. App. 332 (1995).  He agreed during 
the hearing to have the Board initially consider this additional 
component of his claim, rather than the RO, so in the first 
instance.  This in turn was tantamount to a waiver of his right 
to this additional level of judicial review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Hickson v. Shinseki, 
23 Vet. App. 394 (2010) (indicating that in the context of a 
petition to reopen a previously denied claim, generally, where 
the Board reopens a claim but the RO did not, the case must be 
remanded for RO consideration unless there is a waiver from the 
appellant or no prejudice would result from adjudication of the 
claim).

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  An unappealed April 1954 rating decision denied service 
connection for a nervous condition (passive aggressive 
personality with schizophrenic reaction) since the evidence 
showed this condition clearly and unmistakably preexisted 
the Veteran's military service and had not been aggravated by his 
service.  

2.  That April 1954 rating decision was based on the record and 
law existing at the time and was not egregious or fatally flawed 
inasmuch as it did not involve undebatable error that, had it not 
been made, would have manifestly changed the outcome of that 
decision; the Veteran made no attempt to appeal that decision 
within one year of receiving notification of it in May 1954.

3.  On December 30, 2005, the Veteran filed a petition to reopen 
this claim for service connection for a psychiatric disorder.

4.  During those many intervening years between that April 1954 
rating decision and filing the petition to reopen his claim on 
December 30, 2005, neither a formal nor an informal communication 
in writing was received from the Veteran requesting service 
connection for this condition.

5.  In a March 2008 decision, the Board found that new and 
material evidence had been submitted to reopen the Veteran's 
claim for service connection for a nervous condition since that 
April 1954 rating decision; however, rather than immediately 
readjudicating this claim on its underlying merits, the Board 
remanded the claim for additional evidentiary development. 

6.  Following the submission of additional evidence, in an 
October 2008 decision the Board granted service connection for 
anxiety disorder.

7.  The RO effectuated the Board's decision by assigning a 30 
percent rating for the Veteran's anxiety disorder retroactively 
effective from December 30, 2005, the date the RO had received 
his petition to reopen this claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
December 30, 2005, for the grant of service connection for 
anxiety disorder, including on the basis of CUE in the April 1954 
rating decision.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.1, 3.104(a), 3.105, 3.155, 3.157, 3.159, 3.160(d), 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
before addressing the merits of a claim for VA disability 
benefits, the Board is generally required to ensure that VA's 
duties to notify and assist obligations have been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

With regard to the Veteran's CUE contentions as the basis for an 
earlier effective date, the VCAA's notice and assistance 
requirements do not apply to such requests for review or revision 
of a prior, final and binding, RO decision.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  Moreover, where the law is 
dispositive, VA is not required to meet the duty to notify or 
assist provisions of the VCAA since the claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  Therefore, the Board need not further address 
the VCAA as it specifically concerns the CUE aspect of his claim.



And as for the remaining aspects of the earlier-effective-date 
claim that are not predicated on CUE, keep in mind this appeal 
arose in the context of the Veteran trying to first establish his 
underlying entitlement to service connection for 
anxiety disorder, which since has been granted.  VA's General 
Counsel has clarified that no additional VCAA notice is required 
in this circumstance for a "downstream" issue, such as for an 
earlier effective date for this grant, and that a Court decision 
suggesting otherwise is not binding precedent.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an 
additional VCAA notice in this situation concerning the 
downstream earlier-effective-date claim, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the case 
(SOC) if the disagreement is not resolved.  And since the RO 
issued an SOC in September 2009 addressing the downstream 
earlier-effective-date claim, which included citation to the 
applicable statutes and regulations and a discussion of the 
reasons and bases for not assigning an effective date earlier 
than December 30, 2005, no further notice is required.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 
17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of 
the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim may 
proceed without prejudicing the Veteran.  Moreover, resolution of 
this claim ultimately turns on when he filed the petition to 
reopen this claim, so an examination and opinion are not needed 
to fairly decide this claim for an earlier effective date.  See 
38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  
See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) 
(discussing situations when it may be necessary to obtain a 
"retrospective medical opinion" to determine the date of onset 
or severity of a condition in years past).



II.  Whether the April 1954 Rating Decision that 
denied Service Connection for a Nervous Condition 
Involved CUE

The April 1954 rating decision in question denied service 
connection for a nervous condition (passive aggressive 
personality with schizophrenic reaction) on the basis that "it 
is clear and convincing that it existed prior to induction 
and that his Army experiences did not result in permanent 
increase in the basic level thereof."

The Veteran insisted during his recent September 2010 hearing 
that he appealed that April 1954 decision (and, indeed, that he 
even refiled his claim in 1955 and 1956).  He steadfastly 
maintained that he submitted the necessary paperwork to the RO 
on "7th Street", including by way of a "Mr. Greenfield", and 
that he also had previously spoken with an attorney while a 
patient at Valley Forge Army Hospital concerning his premature 
discharge from service on account of his doctor's mistaken and 
erroneous belief that he had a pre-existing psychiatric disorder.

None of this is actually documented in the Veteran's claims file, 
however, as even his representative all but acknowledged during 
the hearing.  There is a presumption of administrative regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need 
only mail notice of a decision to the last address of record for 
the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  Moreover, this presumption of regularity in the 
administrative process may be rebutted only by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 160 
F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an 
example, is available where the claimant has actively pursued his 
judicial remedies but has filed a defective pleading during the 
statutory period, or where a claimant has been induced or tricked 
by his adversary's misconduct into allowing the filing deadline 
to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 
2002).  The Federal Circuit Court specifically held in Bailey 
that equitable tolling in the paternalistic Veterans' benefits 
context does not require misconduct - such as trickery; however, 
Bailey does require the Appellant to have been "misled by the 
conduct of his adversary into allowing the filing deadline to 
pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. 
West, 13 Vet. App. 525 (2000).  There must be a cause and effect, 
i.e., the complainant relied to his/her detriment on something 
that VA did or should have but did not do.  See Cintron v. West, 
13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Generally, a rating decision does not become final and binding 
until written notification of the decision is issued to the 
claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 
322, 325 (1997) (for a VA decision to become final and binding on 
a Veteran, he or she must first receive written notification of 
the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where 
an appellant never received notification of a decision denying 
his or her claim, then the usual one-year limit for timely 
appealing the decision does not begin to accrue ("run"); 
instead it is tolled ("stopped").  The written notification 
also must explain the reasons and bases for the decision and 
apprise the Veteran of his or her procedural and appellate 
rights, in the event he or she disagrees with the decision and 
elects to appeal.

Here, though, the Veteran is not disputing he received this 
required notice of that initial April 1954 decision, and records 
show he was apprised of it in May 1954.  So, for all intents and 
purposes, that initial April 1954 decision was not appealed and 
therefore became final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  Consequently, that decision only may be 
revised upon a collateral attack showing that it was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5108, 5109A (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 3.156(a) (2010); Manio v. Derwinski, 
1 Vet. App. 140 (1991).



Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . . . 
based on evidence on file at the time and shall not be subject to 
revision on the same factual basis."  See also 38 U.S.C.A. § 
5108.  An exception to this rule is when the VA has made a CUE in 
its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or 
amended "[w]here evidence establishes [CUE]."  The Court defines 
a determination of CUE in a prior adjudication to mean that:  (1) 
"[e]ither the correct facts, as they were known at the time, were 
not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was [CUE] must 
be based on the record and the law that existed at the time of 
the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not clear and 
unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 
245-246 (1994).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, 
ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in the original).  The failure to fulfill the duty to 
assist cannot constitute CUE.  See Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).



The record to be reviewed for CUE must be based on the record and 
the law that existed at the time of the April 1954 rating 
decision.  38 C.F.R. § 3.105.  The applicable law in effect at 
the time of that April 1954 rating decision provided:

(a)  Service connection connotes many factors.  In 
general and fundamentally, it means establishment of 
the incurrence of injury or disease or aggravation of 
a preexisting injury or disease resulting in 
disability coincidentally with the period of active 
military or naval service....

(b)  Every person employed in active service shall be 
taken to have been in sound condition when examined, 
accepted and enrolled for service except as to 
defects, infirmities or disorders noted at the time of 
the examination, acceptance and enrollment or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed prior to acceptance and 
enrollment and was not aggravated by such service.....

(d)  "Clear and unmistakable" means obvious or 
manifest.  Accordingly, evidence which makes it 
obvious or manifest, that the injury or disease under 
consideration existed prior to acceptance and 
enrollment for service will satisfy the requirements 
of the statute.  The requirement of the law is that 
claims to which the above-cited presumptions apply be 
denied only on the basis of evidence which clearly and 
unmistakably demonstrates that the disease did not 
originate in service or, if increased in service, was 
not aggravated thereby.

(e)  Determinations concerning the inception of injury 
or disease not noted at enlistment should not be based 
on medical judgment alone as distinguished from 
accepted medical principles or on history alone 
without regard to clinical factors pertinent to the 
basic character, origin and development of such injury 
or disease.  Adjudicative action under this regulation 
should be based on a thorough analysis of the entire 
evidentiary showing in the individual case and a 
careful correlation of all material facts with due 
regard to accepted medical principles pertaining to 
the history, manifestations, clinical course and 
character of such injury or disease.  History 
conforming to accepted medical principles pertaining 
to such injury or disease should be given due 
consideration in conjunction with basic clinical data 
concerning the manifestation, development and nature 
of such injury or disease, and accorded probative 
value consistent with accepted medical and evidentiary 
principles in relation to other competent evidence in 
each case.  All material evidence relating to the 
incurrence, symptoms and course of the injury or 
disease, including official and other records made 
prior to, during or subsequent to service, together 
with all other lay and medical evidence concerning the 
inception, development and manifestations of such 
injury or disease, should be taken into full account 
subject to limitations contained in section 105, 
Public Law 346, 78th Congress.

(f)  There are certain medical principles so well and 
universally recognized as definitely to constitute 
fact, and when, in accordance with these principles, 
existence prior to entrance in service is established, 
no further additional or confirmatory are necessary.  
For example, with notation or discovery, during 
service, of residual conditions, such as scars, 
fibrosis of the lungs, atrophies following disease of 
the central or peripheral nervous system, healed 
fractures, absent displaced, or resected parts of 
organs, supernumerary parts, congenital malformations, 
hemorrhoidal tags or tabs, with no evidence of the 
pertinent antecedent active injury or disease during 
service, the established facts are so convincing as to 
impel the conclusion that the residual condition 
existed prior to entrance into active service, without 
further proof of this fact.  Similarly, manifestation 
of lesions or symptoms of chronic disease from date of 
enlistment, or so close to that date that disease 
could not have originated in so short a period, will 
be accepted as clear and unmistakable proof that the 
disease existed prior to entrance into active 
service.... These principles, in relation to type, 
length, and circumstances of service, are to be 
considered in the question of service connection.  
Mere congenital or developmental defects, 
refractive error of the eye, psychopathic 
personality, and mental deficiency, are not 
disease or injuries within the meaning of 
applicable legislation.

(i)  Injury or disease, apart from misconduct disease, 
noted prior to service or shown by clear and 
unmistakable evidence, including medical facts and 
principles, to have had inception prior to enlistment 
will be conceded to have been aggravated where such 
disability underwent an increase in severity during 
service unless such increase in severity is shown by 
clear and unmistakable evidence, including medical 
facts and principles, to have been due to the natural 
progress of the disease.  Aggravation of a disability 
noted prior to service or shown by clear and 
unmistakable evidence, including medical facts and 
principles, to have had inception prior to enlistment 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of 
all the evidence of record pertaining to the 
manifestations of such disability prior to, during and 
subsequent to service.  

(k) A pre-existing injury or disease will be 
considered to have been aggravated by active military 
or naval service where there is an increase in 
disability during active service, unless there is a 
specific finding that the increase in disability is 
due to the natural progress of the disease.  A 
specific finding that the increase in disability is 
due to the natural progress of a disease will be met 
by a finding of a constituted rating agency of the 
Veterans' Administration based upon the available 
evidence of a nature generally acceptable as competent 
to show that an increase in severity of a disease or 
injury, or of the disabling effects thereof, or 
acceleration in progress of a disease was that 
normally to be expected by reason of the inherent 
character of the condition, aside from any extraneous 
or contributing cause or influence peculiar to 
military service.

38 C.F.R. § 3.63 (1954) (emphasis added).

The evidence of record at the time of that April 1954 rating 
decision included the Veteran's service treatment records (STRs).  
A pre-induction examination in January 1953 had made no reference 
to psychiatric problems.  When reexamined for induction in March 
1953, however, the examiner noted the Veteran had some nail 
biting and nervousness, though ND [not disabling].  No underlying 
psychiatric disorder was identified or diagnosed.

In September 1953, so just six months into his military service, 
the Veteran was psychiatrically admitted for observation and 
treatment after his commanding officer observed him displaying 
marked tension and paranoid trends.  It was noted during his 
admission that he then recently had been falsely convicted of 
being absent without leave (AWOL) after he had properly obtained 
an extension of leave due illness.  The conviction therefore was 
overturned, he was issued a letter of apology, and apparently 
every effort was made to accommodate him after that unfortunate 
incident.  But he had became more hostile and paranoid until it 
was recommended he be admitted for observation.

During his admission it was discovered the Veteran had a prior 
history of psychiatric problems.  He reported a prior history of 
problems with authority figures at work, as well as narcissistic 
and grandiose thought patterns  After obtaining a full history 
from him and his mother, and conducting a mental status 
examination, the diagnosis was schizophrenic reaction, paranoid 
type, chronic, moderate, manifested by looseness of associations, 
paranoid ideation, delusions of persecution, ideas of reference, 
and grandiose productions.  The examiner additionally commented 
that the Veteran was a very immature, dependent individual, with 
many narcissistic tendencies.  It was further noted that 
"there is no evidence of impairment of his social or industrial 
capacity beyond that of his pre-service level of adjustment."

A physical evaluation board also noted this condition EPTS 
[existed prior to service] and was not LOD [in the line of duty].  
As a result, the Veteran was discharged from the military in 
December 1953.  

That same month, the Veteran filed a claim for service connection 
for a psychiatric disorder (generic "nervous condition").  In 
connection with his claim, he was afforded a VA psychiatric 
examination in February 1954.  Following a review of the claims 
file, an interview of him, and a mental status examination, 
the VA examiner disagreed with the diagnosis of schizophrenia 
made in service.  The examiner explained, "[t]he whole story, as 
outlined in the Army records and as not given by him in 
retrospect, can be explained as a manifestation of an 
immature personality.  In my opinion he has paranoid trends but 
is not psychotic."  The examiner therefore diagnosed passive-
aggressive personality.  

Based on these findings, the RO's April 1954 rating decision 
denied the Veteran's claim for service connection for a nervous 
condition (passive aggressive personality with schizophrenic 
reaction).  The RO initially pointed out that the Veteran's 
psychiatric problems were due to a personality disorder.   This 
is significant because, pursuant to 38 C.F.R. § 3.63 (1954), a 
psychopathic personality was not considered a disease or injury 
within the meaning of applicable legislation in April 1954.  
However, the RO also commented that, "[n]o matter what the NP 
(neuropsychiatric) disability may eventually be in this case, it 
is clear and convincing that it existed prior to induction and 
that his Army experiences did not result in permanent increase in 
the basic level thereof."  Thus, the RO also found that, if the 
Veteran had a nervous condition other than a personality 
disorder, it clearly and unmistakable preexisted service and was 
not aggravated by service.  

The Veteran's primary argument for his CUE claim is that there 
was no evidence at the time of that April 1954 decision that he 
suffered from psychiatric problems prior to service, as reflected 
in his pre-induction and induction examinations.  The Board 
acknowledges the absence of a diagnosed psychiatric condition at 
his pre-induction and induction examinations, which constitutes 
evidence that his nervous condition did not exist prior to 
service.  Nevertheless, there was a basis for the RO's finding 
that his nervous condition preexisted service since his history 
clearly showed that he had had trouble with authority figures 
even prior to service, that he had appeared nervous during his 
induction examination in March 1953, and that he had manifested 
psychiatric symptoms very shortly after his enlistment.  Indeed, 
this is reflected in the hospitalization reports noting his 
schizophrenia EPTS [existed prior to service].  A mental health 
care professional also had opined, "there is no evidence of 
impairment of his social or industrial capacity beyond that of 
his pre-service level of adjustment" - meaning there had been no 
aggravation during service of his pre-existing disability. 38 
C.F.R. § 3.63 (1954).

Since some evidence considered in that decision supports the 
notion that the Veteran's nervous condition preexisted service 
and was not aggravated therein, the Veteran appears to be merely 
disagreeing with how the RO evaluated the evidence in April 1954 
when it determined that his nervous condition preexisted his 
military service.  Although he may dispute the manner in which 
the evidence was weighed at the time of that April 1954 rating 
decision, such a disagreement is never a valid basis for finding 
CUE.  See 38 C.F.R. § 3.105(b); Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In other words, he has not identified any 
error that can be characterized as "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made."  Russell, 3 Vet. App. at 313-
14.  Hence, there is no CUE.

That April 1954 rating decision admittedly could have provided 
more explanatory or detailed reasons and basis for its denial of 
the claim.  However, since that April 1954 rating decision was 
issued prior to the Veterans' Benefits Amendments of 1989, a 
complete discussion of the evidence, the applicable legal 
criteria, and an in-depth analysis was not required and would 
certainly not be a basis to find CUE.  See Pierce v. Principi, 
240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 
36 (2005) (Because the law prior to the enactment of the 
Veterans' Benefits Amendments of 1989 did not require the RO to 
set forth in detail the factual bases for its decisions, nor 
provide in-depth discussion of applicable law, the failure to do 
so was not CUE at the time of such decisions, and the rating 
board was presumed to have made the requisite findings under a 
presumption of validity).

Also, CUE is not shown merely by the fact that service connection 
was eventually granted for anxiety disorder many years later - 
in October 2008, as a determination concerning CUE must be based 
on the record and the law that existed at the time of the prior 
decision, not instead on additional evidence obtained long after 
the fact.  See Russell, 3 Vet. App. at 313-314; see also Porter 
v. Brown, 5 Vet. App. 233, 235-236 (1993) (holding that 
subsequently developed evidence is not applicable to a claim of 
CUE).  Indeed, it is worth mentioning that the October 2008 Board 
decision that granted service connection for anxiety disorder was 
largely based on an April 2008 VA medical opinion - approximately 
54 years after the April 1954 decision in question - so was not 
part of the record at the time of that earlier decision.  

Accordingly, the Board must find that the April 1954 rating 
decision was in accordance with acceptable rating judgment.  
Although the RO in April 1954 may not have been as explanatory as 
it could have been, clearly it was not shown that the evidence 
compelled a finding that the Veteran had a nervous condition, 
other than personality disorder, that was incurred in or 
aggravated by his service.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

III.  Earlier Effective Date Otherwise

The Veteran also argues that he is entitled to an effective date 
earlier than December 30, 2005, for the grant of service 
connection for anxiety disorder because he appealed that initial 
April 1954 rating decision.  Therefore, the Board will also 
adjudicate his claim under the provisions concerning effective 
dates.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

In cases involving direct service connection, the effective date 
will be the day following separation from active service or the 
date entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  Id; Spencer v. Brown 4 Vet. App. 283, 293 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is 
denied as a result of initial review of determination, and the 
claimant fails to timely appeal that decision by filing a notice 
of disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the claim 
may not thereafter be reopened or allowed, except upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 7104(b), 
7105(c)).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  
Any communication or action indicating intent to apply for one or 
more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155.  Such an informal claim must identify the 
benefit sought.  An "application" is used interchangeably with 
"claim" and defined as a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); 
see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

While VA must interpret a claimant's submissions broadly, VA is 
not required to conjure up issues not raised by claimant.  That 
is to say, VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).



As previously discussed, the RO initially denied the Veteran's 
claim for service connection for a nervous condition in April 
1954.  He was notified of that decision and of his appellate 
rights in a May 1954 letter but did not seek appellate review 
within one year of notification.  Therefore, that April 1954 
rating decision is final and binding on him based on the evidence 
then of record and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103.  Simply stated, absent any 
documentation whatsoever of an appeal or attempted appeal of that 
earlier decision, there is no basis for his argument that he 
initiated an appeal of that earlier decision.

On December 30, 2005, the RO received a claim from the Veteran's 
representative requesting service connection for schizophrenia.  
In a March 2008 decision, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a psychiatric disorder, to include schizophrenia, 
since the final and binding April 1954 rating decision.  Instead 
of immediately readjudicating this claim on its underlying 
merits, however, the Board remanded the claim for additional 
evidentiary development.  And following completion of that 
additional development, which included obtaining a VA medical 
opinion that concluded the Veteran has an anxiety disorder that 
was incurred in service, the Board later granted service 
connection for this condition in an October 2008 decision.  The 
RO effectuated that decision by assigning an initial 30 percent 
rating, effective retroactively from the date it had received his 
petition to reopen this claim on December 30, 2005.

Based on these facts, the Board finds no basis to assign an 
effective date prior to December 30, 2005, for this award.  The 
April 1954 rating decision that denied service connection for a 
nervous condition is final; there is no getting around this, and 
the Veteran made no attempt to reopen his claim until December 
30, 2005.  During the many years (indeed, decades) following that 
initial April 1954 rating decision and him filing the petition to 
reopen his claim on December 30, 2005 (through his 
representative), no communication was received from him or his 
representative or other designee indicating an intent to apply 
for 


service connection for a psychiatric disorder of any sort.  See 
Clemons v. Shinseki, 23 Vet App 1 (2009) (indicating the scope of 
a mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record).   He therefore is not entitled to an effective date 
prior to December 30, 2005.  See Ingram v. Nicholson, 21 Vet. 
App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 
35 (2000) (indicating a claim that has not been finally 
adjudicated remains pending for purposes of determining the 
effective date for that disability, but conversely, that a claim 
which has become final and binding in the absence of an appeal 
does not remain pending and subject to an earlier effective 
date).

It is worth mentioning in this regard that the record contains 
several treatment records since that April 1954 rating decision, 
including a VA hospitalization record dated in August 1954, as 
well as a March 1959 report from psychiatrist D.M., M.D., but 
neither of which constitutes a claim for service connection.

In certain instances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157.  But the Court has held that the mere 
presence of medical evidence does not establish intent on the 
part of the Veteran to seek service connection for a condition.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical records 
could not be construed as informal claim).  Thus, records merely 
showing treatment for a psychiatric disorder are not necessarily 
tantamount to an informal claim for service connection.



Under the facts presented, December 30, 2005, is the earliest 
possible effective date because that was when the Veteran filed 
his petition to reopen his claim.  The Court held that the rule 
of finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means 
a claim to reopen a previously and finally denied claim.  See 
Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay 
15 Vet. App. at 172 (holding that the plain meaning of § 5110 to 
be that "the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim"); Leonard v. Nicholson, 405 
F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter 
how [the Veteran] tries to define 'effective date,' the simple 
fact is that, absent a showing of CUE, he cannot receive 
disability payments for a time frame earlier than the application 
date of his claim to reopen, even with new evidence supporting an 
earlier disability date").  Accordingly, the Veteran is not 
entitled to an effective date prior to December 30, 2005.


ORDER

The claim for an effective date earlier than December 30, 2005, 
for the grant of service connection for anxiety disorder, 
including on the basis of CUE in the April 1954 rating decision, 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


